DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Ian Schutter (#51094) on 23 Nov 2021.

The application has been amended as follows: the claims have been fully replaced with the supplemental claims set provided by the attorney to the examiner on 23 Nov 2021 and attached with this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest a water reservoir having a reservoir base including a cavity, a reservoir lid comprising the defined inlet tube and outlet tube which respectively allow gas to enter and exit the cavity, and one of the inlet tube and the outlet tube is curved at least partially around the other of the inlet tube and the outlet tube.

Jochle teaches a water reservoir (e.g. Fig. 19) including an inlet tube (Fig. 19 #143) curved around an outlet tube (Fig. 19 #142). However, Jochle uses heating bar 145 and thus fails to teach or suggest the required reservoir base and conductive portion required of the claims. One having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have modified Jochle to instead include the required reservoir base and conductive portion without improper hindsight reasoning.
Smith teaches a water reservoir (e.g. Fig. 15) including an inlet tube (Fig. 15 beginning at #655) curved around an outlet tube (Fig. 15 #667). However, Smith has the inlet tube exiting into an interior of humidifier tub 650 and the outlet tube receiving gas from the interior of humidifier tub 650 (e.g. Figs. 16 & 20). Humidifier tube 650 cannot be read as both the reservoir base and the lid of the claims. Rather, the reservoir base in Smith is base plate 52, 452 (e.g. Fig. 9) which fails to include the cavity required of the instant claim. In order to read on the claim side wall 665 would have to be disconnected from of humidifier tub 650 and instead connected to base plate 52, 452. One having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have modified Smith in that manner to create the cavity in the position required by the claim without improper hindsight reasoning.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785